United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                             No. 05-40999                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARIANO MATA,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:01-CR-194-2
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Mariano Mata has moved for leave to

withdraw and has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967).   Mata has received a copy of counsel’s

motion and brief, but he has not filed a response.      Our review of

the brief filed by counsel and of the record discloses no

nonfrivolous issue for appeal.   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.    See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.